DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 13 November 2020. Claims 10-12 were canceled without prejudice or disclaimer and claims 1-9 are pending and currently under examinaton.

35 U.S.C. § 119
Acknowledgment is hereby made of applicants’ claim for foreign priority based on KOR 10-2018-0055059, filed 14 May 2018. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
  
37 C.F.R. § 1.98
	The information disclosure statements filed 13 November 2020, and 11 March 2020, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
Applicant is reminded that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. § 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2).

Claim Objections
Claim 2 is objected to because of the following informalities: the term “Gag gene” should read –gag gene-. Applicants are reminded that phenotype designations generally consist of three-letter symbols, they are not italicized, and the first letter of the symbol is capitalized (e.g., Gag is a structural protein involved in virion formation). Genotype designations are also indicated by three-letter locus symbols and employ lowercase italics (e.g., HIV-1 gag encodes a 500 amino acid protein). Appropriate correction is required.
Claims 5-8 are objected to because of the following informalities: the microorganism “Mycobacterium tuberculosis” should read -Mycobacterium tuberculosis-. Applicants are reminded that italics are used for bacterial and viral taxa at the level of family or below. Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):


	Claims 1-9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 1 references a recombinant Mycobacterium bovis BCG strain expressing a human immunodeficiency virus (HIV) p24 capsid (CA) protein derived from said HIV comprising an amino acid sequence that is represented by SEQ ID NO.: 1. This recitation is confusing because it is not readily manifest if the claim language encompasses other embodiments other than the p24 set forth in SEQ ID NO.: 1. The terms derived and represented imply that additional amino acid sequence variation may be present. The claim also references an expression vector system set forth in Fig. 2A. Applicants are reminded that whenever possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 U.S.P.Q.2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See M.P.E.P. § 2173.05(s). Amendment of the claim language to reference a Mycobacterium bovis BCG strain expressing the human immunodeficiency virus type 1 (HIV-1) p24 capsid (CA) protein set forth in SEQ ID NO.: 1, wherein said p24 protein is expressed by a pMyong2-p24 vector system, or something similar thereto as supported by the disclosure, would be acceptable.
	Claim 9 references a method of treating or preventing HIV infection or coinfection with Mycobacterium tuberculosis wherein the infection is AIDS or tuberculosis. This reference is confusing because the infection would be caused by HIV or M. tuberculosis. The disease to be treated would be AIDS or tuberculosis. Appropriate correction is required.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al. (2018) in view of Saito et al. (U.S. Patent No. 5,576,421, issued 19 November 1996, hereinafter referred to as “Saito et al. (1996)”) and GenBank submission AIW80596.1 (2014). The claimed invention is directed toward a recombinant Mycobacterium bovis BCG expressing HIV p24 Gag comprising the amino acid sequence of SEQ ID NO.: 1, wherein said p24 protein is expressed using the pMyong2-p24 vector system. Claim 2 references a nucleic of SEQ ID NO.: 2 that encodes SEQ ID NO.: 1. Claim 3 references a particular strain of BCG (Tokyo 172) and claim 4 is directed toward a vaccine composition comprising the recombinant of claim.
Kim et al. (2018) discloses the preparation of a recombinant Mycobacterium bovis BCG strain Tokyo 172 expressing HIV p24 Gag from the pMyong2-p24 expression system. Vaccine compositions comprising the recombinant are also disclosed (see Fig. 1, p. 3, and MATERIALS AND METHODS, p. 9). This recombinant appears to be identical to that disclosed in the instant application. However, this teaching does not provide the precise p24 amino acid sequence or nucleic acid encoding it.
However, both Saito et al. (1996) and GenBank (2014) provide the same HIV-1 p24 amino acid sequence as set forth in SEQ ID NO.: 1. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the HIV-1 p24 CA sequences of Saito et al. (1996) and GenBank (2014), in the recombinant BCG expression system of Kim et al. (2018), to produce a potent HIV-1 immunogen. 
Applicant submitted correspondence 13 November 2020, stating that Kim et al. (2018) is not applicable as prior art, because it falls within the one year Grace Period. The 102(b)(1) exception does not apply because the publication is from a different inventive entity. Applicant has not provided an explanation pertaining to the involvement of the additional author with respect to the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al. (2017) in view of Honda et al. (1995), Saito et al. (U.S. Patent No. 5,576,421, issued 19 November 1996, hereinafter referred to as “Saito et al. (1996)”), and GenBank submission AIW80596.1 (2014). The claimed invention is directed toward a recombinant Mycobacterium bovis BCG expressing HIV p24 Gag comprising the amino acid sequence of SEQ ID NO.: 1, wherein said p24 protein is expressed using the pMyong2-p24 vector system. Claim 2 references a nucleic of SEQ ID NO.: 2 that encodes SEQ ID NO.: 1. Claim 3 references a particular strain of BCG (Tokyo 172) and claim 4 is directed toward a vaccine composition comprising the recombinant of claim.
Kim et al. (2017) discloses the preparation of a recombinant Mycobacterium smegmatis (rSmeg) expressing HIV p24 Gag from the pMyong2-p24 expression system. Vaccine compositions comprising the recombinant are also disclosed (see Fig. 1, p. 2, and Methods, p. 7). This teaching does not disclose the utilization of M. bovis (Tokyo 172 strain) or provide the precise p24 amino acid sequence or nucleic acid encoding it.
et al. (1995) provide a recombinant Mycobacterium bovis BCG (strain Tokyo 172) expressing an HIV-1 Env polypeptide. This particular recombinant was capable of inducing robust immune responses against the HIV-1 Env. This teaching does not disclose the pMyong-2 p24 expression system.
Both Saito et al. (1996) and GenBank (2014) provide the same HIV-1 p24 amino acid sequence as set forth in SEQ ID NO.: 1. 	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the HIV-1 p24 CA sequences of Saito et al. (1996) and GenBank (2014), using the pMyong2-p24 expression system of Kim et al. (2017), to produce a potent HIV-1 immunogen. One of ordinary skill in the art would have been capable of preparing the corresponding nucleic acid of SEQ ID NO.: 2 to express the CA protein of SEQ ID NO.: 1, since this simply requires a rudimentary knowledge of molecular biology. Furthermore, one of ordinary skill in the art would have been motivated to utilize the pMyong2-p24 vector system in a well-established Mycobacterium bovis BCG strain, such as Tokyo 172, as provided by Honda et al. (1995), to produce robust immune responses against the HIV-1 Gag protein.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement
Claims 5-9 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed invention is directed toward a method of treating or preventing HIV-1 infection or coinfection with both HIV-1 and Mycobacterium tuberculosis by administering a composition comprising a recombinant Mycobacterium bovis BCG expressing HIV p24 Gag comprising the amino acid sequence of SEQ ID NO.: 1, wherein said p24 protein is expressed using the pMyong2-p24 vector system.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).
	It has been well-documented that HIV vaccine development has been problematic and unsuccessful (Sheets et al., 2016; Rios, 2018). Several factors have hampered vaccine development including a lack of understanding of the correlates of human protection, a lack of a validated animal model for vaccine testing, the quasispecies nature of HIV infection which leads to immune evasion 

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                  23 March 2022